Citation Nr: 0633046	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
patellofemoral joint and medial compartment degenerative 
joint disease (DJD) and, if so, whether service connection is 
now warranted.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The reopened claim for service connection for bilateral 
patellofemoral joint and medial compartment DJD, as well as 
the issues of entitlement to an increased evaluation for PTSD 
and entitlement to a TDIU due to service-connected 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1999 RO rating decision denied the 
claim for service connection for bilateral patellofemoral 
joint and medial compartment DJD on the basis that it was not 
well-grounded.  

2.  Additional evidence submitted since June 1999 on the 
issue of service connection for bilateral patellofemoral 
joint and medial compartment DJD is new and material as it 
includes medical evidence relating to an unestablished fact 
necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The RO's June 1999 decision denying service connection 
for bilateral patellofemoral joint and medial compartment DJD 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.110319.153 (1998).

2.  The evidence added to the record subsequent to the RO's 
June 1999 rating decision denying service connection for 
bilateral patellofemoral joint and medial compartment DJD is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral patellofemoral joint and medial 
compartment DJD, it is the Board's conclusion that it is not 
precluded from now adjudicating the question of whether the 
claim is reopened.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim and 
granting the claim only to this extent, which, at this point, 
poses no risk of prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for 
bilateral patellofemoral joint and medial compartment DJD.  
See June 2003 VA Form 21-4138; March 2004 Notice of 
Disagreement (NOD).  The RO has confirmed and continued the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision issued by the St. Petersburg, Florida, RO in June 
1999 denied the claim for entitlement to service connection 
for bilateral patellofemoral joint and medial compartment DJD 
on the basis that it was not well-grounded.  The RO noted 
that while there is a record of treatment in service, there 
was no evidence of a permanent residual or chronic disability 
involving the bilateral knees.  The RO notified the veteran 
of this decision by letter dated July 8, 1999, but the 
veteran did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1998) (a NOD 
must be filed within 60 days from the date that the agency of 
original jurisdiction (AOJ) mails the Statement of the Case 
(SOC), or within the remainder of the one-year period from 
the date of mailing of the notification of the appealed 
determination, whichever period ends later).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in June 2003, and this 
appeal ensues from the February 2004 rating decision issued 
by the St. Petersburg, Florida, RO, which confirmed and 
continued the previous denial of service connection for 
bilateral patellofemoral joint and medial compartment DJD.  
As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant presents 
new and material evidence, however, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  
Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in June 1999 included the veteran's 
service medical records, which contain an April 1967 
impression of "chronic" knee sprain.  The veteran was 
treated twice with physical therapy but did not return.  See 
May 1967 record.  He denied suffering from "trick" or 
locked knee upon retirement.  See April 1972 report of 
medical history.  The evidence before the RO also included 
private treatment records from Dr. Roberts.  An August 1992 
record contains an impression of internal derangement, 
probable meniscus tear, right knee, and osteoarthritis of 
both knees.  The veteran thereafter underwent arthroscopic 
partial medial meniscectomy and arthroscopic excision of a 
loose body in the right knee.  See September 1992 record.  A 
VA compensation and pension (C&P) joints examination was 
conducted in August 1998.  X-rays of both knees showed 
moderate to severe degenerative changes of the patellofemoral 
joint with medial joint space narrowing, bilaterally; an 
impression of bilateral moderate DJD, patellofemoral joint 
and medial compartment of both knees was made.  

Evidence added to the record since the RO's 1999 decision 
includes a July 2003 medical record from Dr. Roberts, which 
was not previously considered and is thus considered new.  
Dr. Roberts indicates that he reviewed the veteran's military 
records and reported that chondromalacia of the 
patella/trochlear chondromalacia are findings typical of 
paratroopers.  This record is considered material, as it 
relates to an unestablished fact necessary to substantiate 
the claim.  More specifically, it suggests that the veteran's 
current bilateral knee disability is the result of his 
service.  Having found that new and material evidence has 
been presented since the last final denial of the veteran's 
claim for service connection for bilateral patellofemoral 
joint and medial compartment DJD, the claim is reopened for 
review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for bilateral patellofemoral 
joint and medial compartment DJD is reopened.  To this extent 
only, the appeal is granted.


REMAND

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  

The veteran received the Combat Infantryman Badge (CIB) and 
the Master Parachutist Badge.  See DD 214.  In light of the 
foregoing, and based on the July 2003 statement submitted by 
Dr. Roberts, fundamental fairness to the veteran warrants a 
VA C&P examination specifically designed to elicit an opinion 
on etiology, or medical causation, as to the veteran's 
bilateral knee disability.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  The veteran should also be invited to provide 
details regarding in-service knee injuries.

The veteran also contends that his service-connected PTSD has 
worsened and that he was forced to quit working and is no 
longer able to gain or hold any meaningful employment as a 
result of his PTSD.  See June 2003 VA Form 21-4138.  Although 
he underwent a VA C&P review examination for PTSD in 
September 2003, when a veteran claims that his condition is 
worse than when originally rated and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, the VA's duty to assist includes providing 
a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).  In light of the foregoing, fundamental fairness 
to the veteran warrants a more contemporaneous VA C&P 
examination for the purpose of ascertaining the current 
severity of his PTSD.  

The veteran is hereby notified that it is his responsibility 
to report for the examinations, if scheduled, and to 
cooperate in the development of the case.  The consequences 
of a failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2006).

In light of the fact that the veteran's claims for service 
connection and increased rating are being remanded for 
additional development and may have a material effect on the 
claim for TDIU, due process requires the RO to evaluate the 
service connection and increased rating claims before 
reconsidering the matter of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Invite the veteran to provide details 
concerning knee injuries he sustained 
during his active military service.

2.  Request the veteran's complete 
treatment records from the VA Medical 
Center in Tampa.

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current bilateral knee 
diagnosis or diagnoses and providing an 
opinion as to etiology.  For each 
diagnosis involving a knee, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
knee condition is related to service.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review, and the examiner 
should explain the reason(s) for the 
opinion(s).  

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

5.  Reconsider the matter of a TDIU after 
the service connection and increased 
rating claims have been reconsidered.

6.  If any of the claims remain 
unfavorable after the above development 
has been completed, issue an updated 
Supplemental SOC (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


